IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00365-CV

CLYDE F. HILL,
                                                            Appellant
v.

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, SUCCESSOR BY MERGER
TO CHASE HOME FINANCE, LLC,
                                                            Appellee


                       From the County Court at Law No. 1
                           McLennan County, Texas
                          Trial Court No. 20160637CV1


                           MEMORANDUM OPINION

      Clyde F. Hill appeals the trial court’s summary judgment granting possession of

his home to JPMorgan Chase Bank National Association, successor by merger to Chase

Home Finance, LLC. Because the trial court did not err, its judgment is affirmed.

      Hill defaulted on his home mortgage which resulted in a foreclosure sale of the

property. JPMorgan bought the property. When Hill would not vacate the property,

JPMorgan filed a forcible entry and detainer action in the justice court. The justice court
dismissed JPMorgan’s suit, and JPMorgan appealed to the county court at law. In

response to a motion for summary judgment by JPMorgan, the county court at law

awarded possession of the property to JPMorgan.

       On appeal to this Court, Hill first complains that the trial court erred in hearing

the case and rendering judgment because Felice Hill, Clyde F. Hill’s wife, although

named in JPMorgan’s petition for a forcible entry and detainer as a defendant, was not

personally served with citation to the action. The summary judgment evidence shows

otherwise. A citation naming Felice Hill with a return of service indicating that it was

left with Clyde F. Hill, as authorized by Rule 510.4(b)(2) of the Texas Rules of Civil

Procedure, is in evidence and was not objected to by Hill. Accordingly, the evidence

shows Felice Hill was served, and Hill’s first issue is overruled.

       Hill next complains that the trial court erred in granting summary judgment

because JPMorgan failed to produce evidence that JPMorgan was entitled to rely on the

“tenancy at sufferance” language in the Deed of Trust; and thus, JPMorgan was not “in

privity of contract” with Hill. In essence, Hill contends JPMorgan was required to

provide proof that JPMorgan was a beneficiary of the Deed of Trust in order to rely on

the tenancy at sufferance language in the Deed of Trust and to prevail in a forcible entry

and detainer action. However, forcible entry and detainer case law has established that

a purchaser at a foreclosure sale is not required to provide proof that it was a beneficiary

of the original Deed of Trust or the owner of the lien when it was foreclosed in order to

rely on the borrower’s (the former property owner) status as a tenant at sufferance under

a deed of trust’s foreclosure procedure section. See, e.g. Lenz v. Bank of Am., N.A., 510

Hill v. JPMorgan Chase Bank                                                           Page 2
S.W.3d 667, 671 (Tex. App.—San Antonio 2016, pet. denied). We agree with those cases.

Accordingly, because JPMorgan was not required to provide the proof of a full chain of

title in a forcible entry and detainer action as argued by Hill, the trial court did not err in

granting summary judgment for that reason. Hill’s second issue is overruled.

       Having overruled each issue on appeal, we affirm the trial court’s judgment.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 2, 2017
[CV06]




Hill v. JPMorgan Chase Bank                                                             Page 3